Case 4:18-cv-02713 Document 63 Filed on 08/31/21 in TXSD Page 1 of 8
                                                                    United States District Court
                                                                        Southern District of Texas

                                                                           ENTERED
                 IN THE UNITED STATES DISTRICT COURT                     August 31, 2021
                 FOR THE SOUTHERN DISTRICT OF TEXAS                     Nathan Ochsner, Clerk
                           HOUSTON DIVISION


In re Applied Optoelectronics, Inc. Derivative
                 Litigation                      Lead C.A. No. 4:18-cv-02713

                                                       Judge Sim Lake
         This Document Relates to:
                                                        EXHIBIT B
              ALL ACTIONS


                     PRELIMINARY APPROVAL ORDER
     Case 4:18-cv-02713 Document 63 Filed on 08/31/21 in TXSD Page 2 of 8




       This matter came before the Court for a hearing on �ST '31 , 2021. Plaintiffs have

made an unopposed motion, pursuant to Rule 23.1 of the Federal Rules of Civil Procedure, for an

order: (i) preliminarily approving the proposed settlement ("Settlement") of shareholder derivative

claims, in accordance with the Stipulation and Agreement of Settlement dated August 26, 2021

(the "Stipulation"); and (ii) approving the form and manner of providing the notice of the

Settlement to Current Applied Optoelectronics Stockholders. 1

       WHEREAS, the Stipulation sets forth the terms and conditions for the Settlement,

including, but not limited to a proposed Settlement and dismissal of the above-captioned action,

titled In re Applied Optoelectronics, Inc. Derivative Litigation, Lead C.A. No. 4:18-cv-02713

(S.D. Tex.) with prejudice as to the Released Persons (the "Consolidated Derivative Action");

           WHEREAS, the Court having: (i) read and considered Plaintiffs' Unopposed Motion for

Preliminary Approval of Shareholder Derivative Settlement together with the accompanying

Memorandum; and (ii) read and considered the Stipulation, as well as all the exhibits attached

thereto;

           WHEREAS, the Court finds, upon a preliminary evaluation, that the proposed Settlement

falls within the range of possible approval criteria, as it provides a beneficial result for Applied

Optoelectronics, Inc. ("Applied Optoelectronics" or the "Company") and appears to be the product

of serious, informed, non-collusive negotiations overseen by an experienced mediator; and




1
  Except as otherwise expressly provided below or as the context otherwise requires, all capitalized
terms contained herein shall have the same meanings and/or definitions as set forth in the
Stipulation.


                                               -1-
     Case 4:18-cv-02713 Document 63 Filed on 08/31/21 in TXSD Page 3 of 8




        WHEREAS, the Court also finds, upon a preliminary evaluation, that Applied

Optoelectronics stockholders should be apprised of the Settlement through the proposed form of

notice , allowed to file objections, if any, thereto, and appear at the Settlement Hearing.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS

FOLLOWS:

        1.      This Court, for purposes of this Preliminary Approval Order, adopts the definitions

set forth in the Stipulation.

        2.      This Court preliminarily approves, subject to further consideration at the Settlement

Hearing described below, the Settlement as set forth in the Stipulation as being fair, reasonable,

and adequate.

        3.      A hearing shall be held on No11t,..l,C't'     't ,   2021 atl:S. _.m., before the
                                                                                p

Honorable Sim Lake, at the U.S. District Court for the Southern District of Texas, Houston

Division, Bob Casey United States Courthouse, 515 Rusk Avenue, Houston, Texas 77002 (the

"Settlement Hearing"), at which the Court will determine: (i) whether the terms of the Stipulation

should be approved as fair, reasonable, and adequate; (ii) whether the form and manner of the

notice of the Settlement fully satisfied the requirements of Rule 23.l of the Federal Rule of Civil

Procedure and the requirements of due process; (iii) whether all Released Claims against the

Released Persons should be fully and finally released; (iv) whether the agreed-to Fee and Expense

Amountshould be approved; and (v) such other matters as the Court may deem appropriate.

        4.      The Court finds that the form, substance, and dissemination of information

regarding the proposed Settlement in the manner set out in this Preliminary _Approval Order

constitutes the best notice practicable under the circumstances and complies fully with Rule 23.1

of the Federal Rules of Civil Procedure and due process.



                                               -2-
      Case 4:18-cv-02713 Document 63 Filed on 08/31/21 in TXSD Page 4 of 8




         5.    Within ten (10) business days after the entry of this Preliminary Approval Order,

Applied Optoelectronics shall cause the Stipulation and Notice to be filed with the U.S. Securities

and Exchange Commission ("SEC") as exhibits to an SEC Form 8-K, Applied Optoelectronics

shall publish the Notice in Investor’s Business Daily or issue a press release with GlobeNewswire,

and Applied Optoelectronics shall also publish the Stipulation and Notice on an internet page that

Applied Optoelectronics shall create for this purpose, which page will be maintained through the

date of the final settlement hearing, and which shall be accessible via a link on the "Investor

Relations" page of Applied Optoelectronics' website, the address of which shall be contained in

the Notice.

         6.    All costs incurred in the filing and publication of the Notice shall be paid by

Applied Optoelectronics, and Applied Optoelectronics shall undertake all administrative

responsibility for the filing and publication of the Notice.

         7.    At least thirty (30) calendar days prior to the Settlement Hearing, Defendants'

Counsel shall file with the Court an appropriate affidavit or declaration with respect to filing,

publishing, and posting the Notice as provided for in paragraph 5 of this Preliminary Approval

Order.

         8.    All Applied Optoelectronics stockholders shall be subject to and bound by the

provisions of the Stipulation and the releases contained therein, and by all orders, determinations,

and judgments in the Action concerning the Settlement, whether favorable or unfavorable to

Applied Optoelectronics stockholders.

         9.    Pending final determination of whether the Settlement should be approved,

Plaintiffs and Current Applied Optoelectronics Stockholders shall not commence or prosecute




                                               -3-
      Case 4:18-cv-02713 Document 63 Filed on 08/31/21 in TXSD Page 5 of 8




against any of the Released Persons any action or proceeding in any court or tribunal asserting any

of the Released Claims.

       10.     Any stockholder of Applied Optoelectronics common stock may appear and show

cause, if he, she, or it has any reason why the Settlement embodied in the Stipulation should not

be approved as fair, reasonable, and adequate, or why a judgment should or should not be entered

thereon, or the Fee and Expense Amount or service awards should not be awarded. However, no

Applied Optoelectronics stockholder shall be heard or entitled to contest the approval of the

proposed Settlement, or, if approved, the Judgment to be entered thereon, unless that Applied

Optoelectronics stockholder has caused to be filed, and served on counsel as noted below, written

objections stating all supporting bases and reasons for the objection, names of any witness(es) the

Applied Optoelectronics stockholder intends to call to testify at the Settlement Hearing and the

subject(s) of their testimony, whether the Applied Optoelectronics stockholder intends to appear

at the Settlement Hearing, and setting forth proof of current ownership of Applied Optoelectronics

stock and ownership of Applied Optoelectronics stock as of August 26, 2021 as well as

documentary evidence of when such stock ownership was acquired.

       11.     At least fourteen (14) calendar days prior to the Settlement Hearing set for

_____________, 2021, any such person must file the written objection(s) and corresponding

materials with the Clerk of the Court, U.S. District Court for the Southern District of Texas,

Houston Division, Bob Casey United States Courthouse, 515 Rusk Avenue, Houston, Texas 77002

and serve such materials by that date, to each of the following Settling Parties' counsel:




                                               -4-
      Case 4:18-cv-02713 Document 63 Filed on 08/31/21 in TXSD Page 6 of 8




 Counsel for Plaintiffs:                                Counsel for Defendants:

 Phillip Kim                                            Jeffrey S. Johnston
 THE ROSEN LAW FIRM, P.A.                               Robert Ritchie
 275 Madison Avenue, 40th Floor                         VINSON & ELKINS LLP
 New York, New York 10016                               1001 Fannin, Suite 2500
 Telephone: (212) 686-1060                              Houston, Texas 77002
 Facsimile: (212) 202-3827                              Telephone: (713) 758-2198
 Email: pkim@rosenlegal.com                             Facsimile: (713) 615-5920
                                                        Email: jjohnston@velaw.com
 Timothy Brown
 THE BROWN LAW FIRM, P.C.
 767 Third Avenue, Suite 2501
 New York, New York 10017
 Telephone: (516) 922-5427
 Facsimile: (516) 344-6204
 Email: tbrown@thebrownlawfirm.net
       12.     Only Applied Optoelectronics stockholders who have filed with the Court and sent

to the counsel in paragraph 11 of this Preliminary Approval Order valid and timely written notices

of objection will be entitled to be heard at the hearing unless the Court orders otherwise.

       13.     Any Person or entity who fails to appear or object in the manner provided herein

shall be deemed to have waived such objection and shall forever be foreclosed from making any

objection to the fairness, reasonableness, or adequacy of the Settlement and to the Fee and Expense

Amount and service awards, unless otherwise ordered by the Court, but shall be forever bound by

the Judgment to be entered and the releases to be given as set forth in the Stipulation.

       14.     Plaintiffs shall file their motion for final approval of the Settlement at least twenty-

one (21) calendar days prior to the Settlement Hearing. If there is any objection to the Settlement,

Plaintiffs shall file a response to the objection(s) at least seven (7) calendar days prior to the

Settlement Hearing.

       15.     All proceedings in the Action are stayed until further order of the Court, except as

may be necessary to implement the Settlement or comply with the terms of this Stipulation.




                                               -5-
      Case 4:18-cv-02713 Document 63 Filed on 08/31/21 in TXSD Page 7 of 8




       16.     This Court may, for good cause, extend any of the deadlines set forth in this

Preliminary Approval Order without further notice to Applied Optoelectronics stockholders.

       17.     Neither the Stipulation nor the Settlement, nor any act performed or document

executed pursuant to or in furtherance of the Stipulation or the Settlement: (i) is or may be deemed

to be or may be offered, attempted to be offered or used in any way by the Settling Parties or any

other Person as a presumption, a concession or an admission of, or evidence of, any fault,

wrongdoing or liability of the Settling Parties or Released Persons, or of the validity of any

Released Claims; or (ii) is intended by the Settling Parties to be offered or received as evidence or

used by any other person in any other actions or proceedings, whether civil, criminal, or

administrative, other than to enforce the terms therein.

       18.     The Court reserves: (i) the right to approve the Settlement, with such modifications

as may be agreed to by counsel for the Settling Parties consistent with such Settlement, without

further notice to Applied Optoelectronics stockholders; (ii) the right to continue or adjourn the

Settlement Hearing from time to time or by oral announcement at the hearing or at any adjournment

thereof, without further notice to Applied Optoelectronics stockholders; and (iii) and the right to

hold the Settlement Hearing telephonically or by videoconference without further notice to

Applied Optoelectronics stockholders. Any Applied Optoelectronics stockholder (or his, her or

its counsel) who wishes to appear at the Settlement Hearing should consult the Court's calendar

and/or the website of Applied Optoelectronics at www.ao-inc.com for any change in date, time or

format of the Settlement Hearing. The Court retains jurisdiction to consider all further applications

arising out of or connected with the Settlement.




                                               -6-
Case 4:18-cv-02713 Document 63 Filed on 08/31/21 in TXSD Page 8 of 8




IT IS SO ORDERED.




                             HON RABLE SIM LAKE
                             UNITED STATES DISTRICT JUDGE




                             -7-
